Broyles, C. J.
1. It was not error to overrule the motion for a continuance.
2. Under the facts of the case it was not error to direct a verdict for the plaintiff for the full amount of the principal, interest, and attorney’s fees sued for.
3. This court not being satisfied that the writ of error was prosecuted for the purpose of delay only, the prayer of the defendant in error for the award of damages is denied.

Judgment affirmed on main hill of exceptions; cross-Mil dismissed.


Luke and Bloodworth, JJ., concur.